DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "a net brake-steering force". It is unclear if the “a net brake-steering force” is the same as the “a net brake-steering force” from claim 1, or if the applicant is trying to claim a new “a net brake-steering force”. 
Claim 3 recites the limitation "a steered wheel". It is unclear if the “a steered wheel” is the same as the “a steered wheel” from claim 1, or if the applicant is trying to claim a new “a steered wheel”. 
Claim 3 recites the limitation "a steering moment". It is unclear if the “a steering moment” is the same as the “a steering moment” from claim 1, or if the applicant is trying to claim a new “a steering moment”. 
Claim 3 recites the limitation "a zero steering angle". It is unclear if the “zero steering angle” is the same as the “zero steering angle” from claim 1, or if the applicant is trying to claim a new “zero steering angle”. 
Claim 8 recites the limitation "a steering angle sensor to detect the steering angle of the steered wheel". The steering angle claimed in 8 is not previously mentioned.  There is insufficient antecedent basis for this limitation in the claim.
Because claim 8 is rejected under 112, all dependent claims, claims 9-13, are therefore rejected based on their dependency to claim 8. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (US Publication Number 2016/0325721 A1).
Regarding claim 1, Jonasson teaches a method comprising: applying a net brake-steering force to a steered wheel sufficient to affect a steering moment upon the steered wheel sufficient to move the steered wheel away from a zero steering angle (Jonasson: Para. 5, 12, 16, 17, 30; steer the differential braking in dependence of both a yaw torque acting on the host vehicle as a result of the differential braking; a positive scrub radius a relatively large lateral displacement of the host vehicle can be achieved during the differential braking).
Jonasson doesn’t explicitly teach resisting movement of the steered wheel back toward the zero steering angle. 
However, Jonasson is deemed to disclose an equivalent teaching. The use of differential braking can cause the vehicle to follow an upcoming path when a fault in the main steering system has occurred (Jonasson: Para. 12). Jonasson selects a scrub radius for its second steering system sufficiently large to cause a toe-out effect on a host vehicle wheel which is differentially braked lateral displacement of the host vehicle can be controlled (Jonasson: Para. 20). Additionally, when the scrub radis is negative or substantially zero, the effect of the steering angle counteracts the side motion (Jonasson: Para. 23). Jonasson's differential braking system choses scrub radi in order to control the lateral displacement of the vehicle to follow the upcoming path. Consequently to follow the upcoming path, the differential braking system resist movement of the steering angle back to zero.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to resist tire movement back to zero in order to counteract the side motion through induced yaw torque caused by differential braking (Jonasson: Para. 23). 
Regarding claim 2, Jonasson doesn’t explicitly teach wherein resisting movement of the steered wheel back toward the zero steering angle is affected when the net brake-steering force is insufficient to continue moving the steered wheel away from the zero steering angle.
However, Jonasson is deemed to disclose an equivalent teaching. The use of differential braking can cause the vehicle to follow an upcoming path when a fault in the main steering system has occurred (Jonasson: Para. 12). Jonasson selects a scrub radius for its second steering system sufficiently large to cause a toe-out effect on a host vehicle wheel which is differentially braked lateral displacement of the host vehicle can be controlled (Jonasson: Para. 20). Additionally, when the scrub radis is negative or substantially zero, the effect of the steering angle counteracts the side motion (Jonasson: Para. 23). Jonasson's differential braking system choses scrub radi in order to control the lateral displacement of the vehicle to follow the upcoming path. Consequently to follow the upcoming path, the differential braking system resist movement of the steering angle back to zero.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to resist tire movement back to zero in order to counteract the side motion through induced yaw torque caused by differential braking (Jonasson: Para. 23). 
Regarding claim 4, Jonasson teaches the method of claim 1, wherein resisting movement of the steered wheel back toward the zero steering angle is affected when the net brake-steering force is insufficient to continue moving the steered wheel away from the zero steering angle (Jonasson: Para. 24; a steering angle control arrangement which is arranged to keep a current steering wheel angle during differential braking; a current steering wheel angle during differential braking the host vehicle can be efficiently controlled also with a scrub radius which is negative or substantially zero).
Regarding claim 5, Jonasson teaches the method of claim 1, wherein the net brake-steering force to a steered wheel is accomplished by braking one of a pair of steered wheels (Jonasson: Para. 12; differential braking involving braking of a single wheel can be used for the control of the vehicle).
Regarding claim 6, Jonasson teaches the method of claim 1, wherein the net brake-steering force to a steered wheel is accomplished by differential braking a pair of steered wheels (Jonasson: Para. 12; the secondary steering system unit is arranged to steer the differential braking; in some applications scrub radiuses related to two differentially braked wheels can be used).
Regarding claim 7, Jonasson teaches a system comprising: a steered wheel (Jonasson: Para. 54; host vehicle with four wheels); a braking system for applying a net brake-steering force to the steered wheel (Jonasson: Para. 12; the secondary steering system unit is arranged to steer the differential braking in dependence of both a yaw torque acting on the host vehicle as a result of the differential braking and a steering angle resulting from a generated alignment torque on a braked steerable wheel).
Jonasson doesn’t explicitly teach a damper operatively coupled to the steered wheel for damping steering of the steered wheel toward a zero steering angle.
However, Jonasson is deemed to disclose an equivalent teaching. Jonasson includes a steering angle control arrangement of a friction element to keep the current steering wheel angle during differential braking (Jonasson: Para. 25, 66) which includes when the steering angle is at zero when the differential braking has started. Jonasson includes a case of a negative or substantially zero scrub radius in order to counteract side motion (Jonasson: Para. 23).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to dampen the steering towards a zero steering angle in order to counteract the side motion through induced yaw torque caused by differential braking (Jonasson: Para. 23). 

Claims 3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson et al. (US Publication Number 2016/0325721 A1) in view of Hiraga et al. (US Publication Number 2020/0384967 A1). 
Regarding claim 3, Jonasson doesn’t explicitly teach wherein applying a net brake-steering force to a steered wheel sufficient to affect a steering moment upon the steered wheel sufficient to move the steered wheel away from a zero steering angle is periodically performed.
However Hiraga, in the same field of endeavor, teaches wherein applying a net brake-steering force to a steered wheel sufficient to affect a steering moment upon the steered wheel sufficient to move the steered wheel away from a zero steering angle is periodically performed (Hiraga: Para. 97, 98, 140; during this period, the basic braking force instruction value calculated by the formula also becomes constant while being maintained at a maximum value; the lower limit braking force based on the pre-brake LSD control is applied for the purpose of suppressing a change in braking force occurring in the period between completion of the application of the first braking force based on the vehicle attitude control).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Hiraga’s differential braking system (Hiraga: Para. 97) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to Hiraga’s control the differential braking in a subroutine with timed periods (Hiraga: Para. 97-98, 140).
Regarding claim 8, Jonasson teaches a system comprising: a steered wheel (Jonasson: Para. 54; host vehicle with four wheels).
Jonasson doesn’t explicitly teach a steering angle sensor to detect the steering angle of the steered wheel.
However Hiraga, in the same field of endeavor, teaches a steering angle sensor to detect the steering angle of the steered wheel (Hiraga: Para. 15; steering angle sensor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Hiraga’s steering angle sensor (Hiraga: Para. 15) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to Hiraga’s control the differential braking in a subroutine with timed periods (Hiraga: Para. 97-98, 140).
In the following limitations, Jonasson teaches a braking system for braking the steered wheel (Jonasson: Para. 12; the secondary steering system unit is arranged to steer the differential braking); a damping system for damping steering movement of the steered wheel (Jonasson: Para. 25, 66; steering angle control arrangement comprises at least one of a friction element and a spring which is arranged to keep the current steering wheel angle during differential braking); and a control system, comprising a processor and memory (Jonasson: Para. 57; one or more processors and associated memory).
Jonasson doesn’t explicitly teach operably coupled to the braking system and damping system to periodically brake the steered wheel sufficient to affect a steering moment upon the steered wheel sufficient to incrementally move the steered wheel toward a desired steering angle and damp steering movement of the steered wheel subsequent to the incremental movement of the steered wheel sufficient to damp steering movement of the steered wheel away from the desired steering angle.
However Hiraga, in the same field of endeavor, teaches operably coupled to the braking system and damping system to periodically brake the steered wheel sufficient to affect a steering moment upon the steered wheel sufficient to incrementally move the steered wheel toward a desired steering angle and damp steering movement of the steered wheel subsequent to the incremental movement of the steered wheel sufficient to damp steering movement of the steered wheel away from the desired steering angle (Hiraga: Para. 97, 98, 140; during this period, the basic braking force instruction value calculated by the formula also becomes constant while being maintained at a maximum value; the lower limit braking force based on the pre-brake LSD control is applied for the purpose of suppressing a change in braking force occurring in the period between completion of the application of the first braking force based on the vehicle attitude control).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Hiraga’s differential braking system (Hiraga: Para. 97) into Jonasson’s secondary steering system differential braking steering (Jonasson: Para. 12) in order to Hiraga’s control the differential braking in a subroutine with timed periods (Hiraga: Para. 97-98, 140).
Regarding claim 9, Jonasson teaches the system of claim 8 further comprising a user interface for receiving input from a user indicating the desired steering angle for the steered wheel (Jonasson: Para. 54; a main steering system which is arranged to allow a vehicle operator to steer the host vehicle 50 in a known manner).
Regarding claim 10, Jonasson teaches the system of claim 8 wherein the steered wheel comprises a positive scrub radius (Jonasson: Para. 16; scrub radius is positive).
Regarding claim 11, Jonasson teaches the system of claim 8 wherein the steered wheel comprises a negative scrub radius (Jonasson: Para. 23; scrub radius is negative).
Regarding claim 12, Jonasson teaches the system of claim 8 wherein the steered wheel comprises a front wheel of the vehicle (Jonasson: Para. 50; the front of the vehicle will turn to the braked side).
Regarding claim 13, Jonasson teaches the system of claim 8 wherein the steered wheel comprises a rear wheel of the vehicle (Jonasson: Para. 49; a wheel brake, not shown, is activated on a rear left wheel of the vehicle).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amamoto US Publication Number 2020/0062229 A1 teaches brake device for vehicle.
Yamamoto US Publication Number 2022/0105809 A1 teaches vehicle action control device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663



/ADAM D TISSOT/Primary Examiner, Art Unit 3663